In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-22-00147-CV
                 ___________________________

 NATHAN ROBINSON AND MISTI ROBINSON, INDIVIDUALLY AND AS
REPRESENTATIVES OF ALL PERSONS SIMILARLY SITUATED, Appellants

                                 V.

HOME OWNERS MANAGEMENT ENTERPRISES, INC. D/B/A HOME OF
 TEXAS AND WARRANTY UNDERWRITERS INSURANCE COMPANY,
                      Appellees



               On Appeal from the 271st District Court
                        Jack County, Texas
                    Trial Court No. 15-02-019


              Before Womack, Wallach, and Walker, JJ.
              Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      This appeal is the latest chapter of an ongoing saga between Appellants Nathan

and Misti Robinson and the companies that provided warranty protection for

construction defects in their home—Appellees Home Owners Management

Enterprises, Inc. d/b/a Home of Texas and Warranty Underwriters Insurance

Company (collectively Home of Texas). In a previous chapter of this saga, we

reversed the trial court’s grant of summary judgment to Home of Texas, remanded

the case to the trial court, and ordered that “the question of whether the Robinsons’

individual release-related claims are barred by res judicata be referred to the arbitrator

previously appointed to hear the Robinsons’ individual claims.” Robinson v. Home

Owners Mgmt. Enters., Inc. (Robinson II), No. 02-20-00215-CV, 2021 WL 924839, at *16

(Tex. App.—Fort Worth Mar. 11, 2021, pet. denied) (mem. op.); see also Robinson v.

Home Owners Mgmt. Enters, Inc. (Robinson I), 590 S.W.3d 518 (Tex. 2019).

      Following our remand, the trial court signed an order (the Order) referring “the

question of whether the Robinsons’ individual release-related claims are barred by res

judicata . . . to Arbitrator David S[ei]dler”—the arbitrator previously appointed to

hear the Robinsons’ individual claims—and staying “[a]ll other matters in this

cause . . . until the Arbitrator renders his decision on res judicata.” The Order was

silent with respect to a motion filed by the Robinsons that was heard at the same

time—a motion that requested that the trial court sign an order reaffirming that all of

the Robinsons’ individual claims had already been compelled to arbitration (the

                                            2
Motion). The Robinsons now attempt to appeal the Order, complaining that the trial

court refused “to compel certain specific matters to arbitration.”

       On April 28, 2022, we notified the Robinsons of our concern that we lack

jurisdiction over this appeal because the Order does not appear to be an appealable

interlocutory order. See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.016, 171.098(a); see

also id. § 51.014. We stated that we would permit the parties “a reasonable time to

obtain a signed, appealable order.” We informed the Robinsons that unless they or

any party desiring to continue the appeal filed a response by May 18, 2022, showing

grounds for continuing the appeal, we could dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

       In a May 18, 2022 response to our letter, the Robinsons requested additional

time to address our jurisdictional concern, noting that they had requested a hearing in

the trial court to address the Order and the Motion. We sent the Robinsons another

letter, again stating that we would permit the parties “a reasonable time to obtain a

signed, appealable order,” and we requested that the Robinsons file a response by

June 1, 2022. On June 7, 2022, the Robinsons sent us a letter stating that their

attempts to obtain a ruling on the Motion from the trial court had been unsuccessful.

That same day, the Robinsons filed a petition for writ of mandamus, complaining that

the trial court had abused its discretion by refusing to rule on the Motion. On

August 4, 2022, we denied the Robinsons’ petition for writ of mandamus, holding that

the trial court’s failure to rule on the Motion did not constitute an abuse of discretion.

                                             3
In re Robinson (Robinson III), No. 02-22-00214-CV, 2022 WL 3097330, at *4 (Tex.

App.—Fort Worth Aug. 4, 2022, orig. proceeding) (mem. op.).

      Turning back to the present appeal, generally, appeals may be taken only from

final judgments or interlocutory orders that are authorized by statute. Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195, 200 (Tex. 2001). Where a matter is subject to the

Federal Arbitration Act—as the present matter is here1—“an interlocutory appeal may

be taken from an order denying an application to compel arbitration.” Branch L. Firm

L.L.P. v. Osborn, 532 S.W.3d 1, 10 (Tex. App.—Houston [14th Dist.] 2016, pet.

denied) (citing 9 U.S.C. § 16(a)(1)(C) and Tex. Civ. Prac. & Rem Code Ann. § 51.016).

An interlocutory appeal is not permitted, however, when a trial court’s order simply

defers ruling on a motion to compel arbitration.        ReadyOne Indus., Inc. v. Torres,

394 S.W.3d 720, 723 (Tex. App.—El Paso 2012, no pet.).

      Here, the Order is silent with respect to the Motion; indeed, the Robinsons

filed a petition for writ of mandamus seeking to compel the trial court to rule on their

Motion.2 Thus, we do not have a situation in which the trial court has denied an

application to compel arbitration.3 See Branch L. Firm L.L.P., 532 S.W.3d at 10. As


      1
       See Robinson I, 590 S.W.3d at 522 (noting that subject provision is governed by
the Federal Arbitration Act).

      In their petition for writ of mandamus, the Robinsons noted that they “have
      2

no remedy by appeal.”

     Indeed, as we recognized in Robinson III, Home of Texas acknowledged in its
      3

mandamus response that the Robinsons’ individual claims were already in arbitration;

                                           4
the Order does not contain a denial of an application to compel arbitration, the Order

is not an appealable interlocutory order. See id. Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Delivered: August 31, 2022




thus, as we stated in Robinson III, “[t]here is no longer any real dispute between the
parties regarding arbitrability of the individual claims.” 2022 WL 3097330, at *2.


                                            5